EXHIBIT 99.2 FINANCIAL STATEMENTS OF CONNECTICUT NATURAL GAS CORPORATION AS OF MARCH 31, 2, 2011 AND FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) CONNECTICUT NATURAL GAS CORPORATION TABLE OF CONTENTS Page Number Financial Statements: Statement of Income for the three months ended March 31, 2012 and 2011 3 Balance Sheet as of March 31, 2012 and December 31, 2011 4 Statement of Cash Flows for the three months ended March 31, 2012 and 2011 6 Statement of Changes in Shareholder's Equity 7 CONNECTICUT NATURAL GAS CORPORATION STATEMENT OF INCOME (In Thousands) (Unaudited) Three Months Ended March 31, Operating Revenues $ $ Operating Expenses Operation Natural gas purchased Operation and maintenance Depreciation and amortization Taxes - other than income taxes Total Operating Expenses Operating Income Other Income and (Deductions), net ) Interest Charges, net Interest on long-term debt Other interest, net ) Amortization of debt expense and redemption premiums 44 44 Total Interest Charges, net Income Before Income Taxes Income Taxes Net Income Less: Preferred Stock Dividends ofSubsidiary, Noncontrolling Interests 26 13 Net Income attributable to Connecticut Natural Gas Corporation $ $ CONNECTICUT NATURAL GAS CORPORATION STATEMENT OF COMPREHENSIVE INCOME (Thousands of Dollars) Three Months Ended March 31, Net Income $ $ Other Comprehensive Income (Loss), net ) 12 Less: Preferred Stock Dividends of Subsidiary, Noncontrolling Interests 26 13 Comprehensive Income $ $ The accompanying Notes to Financial Statements are an integral part of the financial statements. 3 CONNECTICUT NATURAL GAS CORPORATION BALANCE SHEET ASSETS (In Thousands) (Unaudited) March 31, December 31, Current Assets Unrestricted cash and temporary cash investments $ $ Accounts receivable less allowance of $3,097 and $3,300, respectively Notes receivable - Unbilled revenues Current regulatory assets Deferred income taxes - Natural gas in storage, at average cost Materials and supplies, at average cost Refundable taxes - Prepayments Current portion of derivative assets Total Current Assets Other investments Net Property, Plant and Equipment Regulatory Assets (future amounts owed from customers through the ratemaking process) Deferred Charges and Other Assets Unamortized debt issuance expenses Deferred income taxes Goodwill Other Total Deferred Charges and Other Assets Total Assets $ $ The accompanying Notes to Financial Statements are an integral part of the financial statements. 4 CONNECTICUT NATURAL GAS CORPORATION BALANCE SHEET LIABILITIES AND CAPITALIZATION (In Thousands) (Unaudited) March 31, December 31, Current Liabilities Current portion of long-term debt $ $ Accounts payable Accrued liabilities Current regulatory liabilities Interest accrued Taxes accrued Total Current Liabilities Noncurrent Liabilities Pension accrued Other post-retirement benefits accrued Other Total Noncurrent Liabilities Deferred Income Taxes (future tax liabilities owed to taxing authorities) - Regulatory Liabilities (future amounts owed to customers through the ratemaking process) Commitments and Contingencies Capitalization Long-term debt Preferred Stock Redeemable preferred stock, noncontrolling interests Common Stock Equity Common stock Paid-in capital Retained earnings (accumulated deficit) ) ) Accumulated other comprehensive income Net Common Stock Equity Total Capitalization Total Liabilities and Capitalization $ $ The accompanying Notes to Financial Statements are an integral part of the financial statements. 5 CONNECTICUT NATURAL GAS CORPORATION STATEMENT OF CASH FLOWS (In Thousands) (Unaudited) Three Months Ended March 31, Cash Flows From Operating Activities Net Income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes ) ) Pension expense Deferred purchased gas Other non-cash items, net ) ) Changes in: Accounts receivable, net ) ) Prepayments Natural gas in storage Accounts payable ) ) Accrued pension ) ) Taxes accrued/refundable, net Accrued liabilities ) ) Other assets ) ) Other liabilities ) Total Adjustments Net Cash provided by Operating Activities Cash Flows from Investing Activities Plant expenditures including AFUDC debt ) ) Notes receivable ) ) Other 67 (1 ) Net Cash (used in) Investing Activities ) ) Cash Flows from Financing Activities Payment of common stock dividend ) ) Preferred Stock ) ) Net Cash (used in) Financing Activities ) ) Unrestricted Cash and Temporary Cash Investments: Net change for the period ) ) Balance at beginning of period Balance at end of period $ $ Non-cash investing activity: Plant expenditures included in ending accounts payable $ $ The accompanying Notes to Financial Statements are an integral part of the financial statements. 6 CONNECTICUT NATURAL GAS CORPORATION STATEMENT OF CHANGES IN SHAREHOLDER'S EQUITY March 31, 2012 (Thousands of Dollars) (Unaudited) Retained Accumulated Earnings Other Common Stock Paid-in (Accumulated Comprehensive Shares Amount Capital Deficit) Income (Loss) Total Balance as of December 31, 2011 $ $ $ ) $ $ Net income Other comprehensive income, net of tax ) ) Payment of common stock dividend ) ) Payment of preferred stock dividend ) ) Balance as of March 31, 2012 $ $ $ ) $ $ The accompanying Notes to Financial Statements are an integral part of the financial statements. 7
